KLEINFELD, Judge,
concurring:
I concur in the result, but would not reach the merits. I do not think we have the power to tell the people of California that they must hire more judges to serve Los Angeles County.
The plaintiffs have cited no precedent for the relief they seek. In the only case closely in point, the First Circuit held that a claim such as the one before us is nonjusti-ciable. Ad Hoc Committee on Judicial Administration v. Massachusetts, 488 F.2d 1241 (1st Cir.1973), cert. denied, 416 U.S. 986, 94 S.Ct. 2389, 40 L.Ed.2d 763 *709(1974). “In this nation, the financing and, to an important extent, the organization of the judicial branches, federal and state, have been left to the people, through their legislature.” Id. at 1245. Besides being the only decision of a federal appellate court on point, the Ad Hoc Committee decision is well reasoned and persuasive. I would follow it.
The majority distinguishes Ad Hoc Committee because the plaintiffs in that case sought an injunction, but in our case, they seek a declaratory judgment. The distinction is correct, but the rationale of Ad Hoc Committee applies in large part to declaratory judgments. Ad Hoc Committee held that the claim, that Massachusetts provided inadequate court facilities, judges and personnel, was not justiciable because: (1) there was no constitutional standard by which to measure maximum permissible delay in civil cases, adequacy of court facilities and adequate numbers of judges and other court personnel; (2) a court could not fashion appropriate relief without inquiring into the local details of judicial administration; and (3) the policy determinations regarding financing and organization of the judicial branch of government are traditionally made by the people through their legislature. The first and third reasons apply as much to declaratory judgments as injunctions, and they are enough to make the claim nonjusticiable.
Though Baker v. Carr, 369 U.S. 186, 210, 82 S.Ct. 691, 706, 7 L.Ed.2d 663 (1962), has been interpreted to limit the political question doctrine to the relationships among branches of the federal government, I am not sure this is a correct reading of the case. Although the political question doctrine has been held inapplicable in “carefully delineated situations,” mainly voting rights cases representing “the Court’s efforts to strengthen the political system by assuring a higher level of fairness and responsiveness to the political processes,” we should not “assume'its demise.” Gilligan v. Morgan, 413 U.S. 1, 11, 93 S.Ct. 2440, 2446, 37 L.Ed.2d 407 (1973). The second and third factors Baker identifies as possibly rendering an issue nonjusticia-ble apply to the case before us. They are “lack of judicially discoverable and manageable standards for resolving it,” and “impossibility of deciding without an initial policy determination of a kind clearly for nonjudicial discretion.” Id. 369 U.S. at 217, 82 S.Ct. at 710.
Even if the political question doctrine does not apply, a case may be nonjusticia-ble under doctrines of mootness, ripeness, standing, and a residue of other reasons. Cf. Davids v. Akers, 549 F.2d 120 (9th Cir.1977). In Baker v. Carr, the democratic process within state government was impaired by the very problem, malappor-tionment of the state legislature,, which brought the case to court, so deference to state policy choices would prevent any organ of government from listening to those excluded from equal participation in the state political process. We have not been advised of any defect in the democratic system of the State of California which disables it from making its own judgments about how much money to put into courts, schools, welfare, police, highways, and other government activities. The allocation of 238 judges to Los Angeles County is not a kind of legislation which “restricts those political processes which can ordinarily be expected to bring about repeal of undesirable legislation.” United States v. Carotene Products Co., 304 U.S. 144, 152 n. 4, 58 S.Ct. 778, 783 n. 4, 82 L.Ed. 1234 (1938).
Even if we had jurisdiction, I would not think a declaratory judgment appropriate. Declaratory judgments are discretionary. United States v. Washington, 759 F.2d 1353, 1356-57 (9th Cir.) (en banc), cert. denied, 474 U.S. 994, 106 S.Ct. 407, 88 L.Ed.2d 358 (1985). The court of appeals “must exercise its own sound discretion,” and declaratory relief should be denied where “it will neither serve a useful purpose in clarifying and settling the legal relations in issue nor terminate the proceedings and afford relief from the uncertainty and controversy faced by the parties.” Id. We cannot properly declare that the state legislative decision to allocate 224 or 238 judges to Los Angeles County is *710wrong, where there are no legal standards to say what number is right.
We cannot clarify and settle the question of how many judges the federal constitution requires the State of California to allocate to Los Angeles County. A declaratory judgment that the present number violates the Constitution would beg the question of how many would satisfy the Constitution. Nor can we provide any statement of law which will end the controversy. The Due Process Clause does not generate a formula for percentages of civil cases which must be resolved within two, three or five years. Ad Hoc Committee, 488 F.2d at 1244. Were we to try to evaluate the relationship between number of judges and delay, we would also have to consider methods of judicial administration within the state court system, receptiveness of the state system to various types of claims, undesirability of delay in litigation relative to benefits of allocating resources to other uses, and many other subtle matters of state policy which are none of our business. Cf. id. at 1245.
In the reapportionment cases, the Equal Protection Clause generated a formula, “one person, one vote,” which could be used to measure legislative apportionment and applied by state reapportionment commissions. We cannot derive from the Due Process Clause a formula which would say, “x population -f- y months delay + z types of claims for which a cause of action is recognized, in a hypothetical civil procedure framework of central calendaring, broad voir dire, and three years to serve process and substitute real for fictitious parties, yields n judges.” At most, if we declared that the Constitution requires more than 238 judges for Los Angeles County, we could arm the Bar Association with a cudgel to use against competitors for state money in the legislature, and against the state attorney general in the state courts, as the state political process moved toward a compromise on some higher number.
The impossibility of deriving a standard from the Constitution bears both on justici-ability and on whether to issue a declaratory judgment. Under Washington, declaratory relief is inappropriate, where it could not clarify and settle the legal issue, could not terminate the dispute, and could not end the uncertainty and controversy faced by the parties. Even if we had jurisdiction, it would be inappropriate to grant declaratory relief. Under Baker v. Carr, lack of judicially discoverable and manageable standards, and impossibility of resolution without policy determinations of a kind clearly for nonjudicial discretion, bear on justiciability. Baker, 369 U.S. at 217, 82 S.Ct. at 710. Even though state legislative apportionment is not committed to any branch of the federal government, the Court took pains to point out that the claim did not require it “to enter upon policy determinations for which judicially manageable standards are lacking,” because Equal Protection standards were “well developed and familiar.” Id. at 226, 82 S.Ct. at 714. This statement implies that even where a state rather than the federal government makes the decision, a federal court should consider, as a condition of justiciability, whether the case would require it to make policy determinations for which judicially manageable standards are lacking, and engage it in policy determinations “of a kind clearly for nonjudicial discretion.” Id. at 217, 82 S.Ct. at 710.
The people of the State of California, through their elected representatives, are entitled in our system of federalism to decide how much of their money to put into courts, as well as the other activities in which they choose to have their state government participate. The process of deciding how much money to take away from people and transfer to the government, and how to allocate it among the departments of government, is traditionally resolved by political struggle and compromise, not by some theoretical legal principle. That process enables all the people to be heard on how their government should be run and their money spent, and to remove from office political officials who act contrary to the wishes of a majority. The judicial process does not share these democratic virtues. We do not have the power, in the circumstances of this case, to command the state, against the will of its elected repre*711sentatives, to take money away from citizens in taxes, or from other governmental functions, in order to put more money into its court system. If, as I believe, we lack the power, then we have no occasion to explain why we will not exercise it in this case.